DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nagata (US20110057505).
With respect to claim 1 Nagata discloses (see figure 1b) a vehicle wheel comprising a rim, a sub air chamber member (13) serving as a Helmholtz resonator, and a tire pressure sensor unit (17), wherein 
The sub-air chamber member and the tire pressure sensor unit are integrated with each other to be mounted on the rim via an air valve (this is due to the fact that the pressure unit is integrated by means of an attachment member to the subchamber and the sensor unit is installed vi an air valve).
With respect to claim 2 Nagata further discloses wherein the tire pressure sensor unit is an air valve integrated tire pressure sensor unit (para 0052). 
With respect to claim 4 Nagata further discloses wherein the sub air chamber (13) allows an edge of the sub air chamber member to be locked to a well part at an opposite side in a wheel width direction to the tire pressure sensor unit (see again figure 1b).
With respect to claim 5 Nagata further discloses wherein the tire pressure sensor unit is connected to the sub air chamber member (connection shown in figure 1b) that is mounted on the rim via the air valve (as drafted this limitation is understood to be met, in the alternative if the intent is to have the connection to the sub air chamber be through the air valve this would only be an obvious modification of the existing structure).
2. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Nagata (US20110057505).
With respect to claim 3 Nagata further discloses wherein the sub air chamber is connected to the tire pressure sensor unit via a bracket (refer to figure 1b and figure 6, refer to extension projecting from the bottom of element 17). 
Nagata does not discloses the bracket being a part of the subchamber, but this would be merely a reversal of the arrangement, placing the bracket on the chamber rather than the sensor. As it regards injection molding per se this is a known technique to form elements. Such a molding process would have been obvious to choose for the low cost thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US11420483) discloses a noise reduction device for a tire; Saito (US11298975) discloses a noise reduction device for a vehicle wheel; Mohan (US20160059624) discloses a noise reduction device for a vehicle wheel; and  Kusaka (US20080179939) discloses a noise reduction device for a vehicle wheel.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837